DETAILED ACTION

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 has overcome the previous drawing objections and 112b issues, however the claim still does not properly set forth the optical relationship indicated in the figures. 
The claim uses the limitation “a pixelated digital imaging system” followed by antecedents “said system” and “the pixelated digital imaging system”. The Examiner is unclear if “said system” is a different system then “the pixelated digital imaging system” .The Examiner has interpreted the limitations to be referring to the same structure. 
 “An impact surface” has antecedent basis before “the impact surface of the pixelated digital imaging system”. The Examiner suggests clarifying these limitations by reciting the “pixelated digital imaging system with an impact surface” first. 
Additionally, the “impact surface of the pixelated digital imaging system” and “a reflective face of an array”  appear to be referring to the same structure. 
The limitation “said system transmits at least a portion of said light rays… towards the impact surface of the pixelated digital imaging system”, is unclear. The pixelated digital imaging system cannot transmit a portion of the rays to itself. 
The “system”/”pixelated digital imaging system” has an unclear structure. I.e. it is unclear what it comprises and therefore the structural and functional relationships between it and the other structures. I.e. “a prism” is clearly set forth as a structure before the pixelated digital imaging system, however the claim recites “wherein said [pixelated digital imaging system] is configured to… direct the transmitted portion of the reflected rays towards a projection zone via the second prism face and then directly to an input face of the projection device”. I.e. the system cannot direct rays via the prism as the prism is set forth as not a portion of the system.
The limitation “form reflected rays through the transmitted portion [of the light rays] which are propagated by the impact surface onto the first prism face through total internal reflection”, is unclear. The reflected rays are formed through being reflected by the impact surface/reflective face of an array, and are not done so by total internal reflection. 
The Examiner believes the limitation should read “wherein the transmitted portion of the light rays are reflected by the reflective face of the array to become reflected rays, which then pass through the third prism face to be reflected via total internal reflection by the first prism face”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta (U.S. 10,066,799) in view of Kim (U.S. 2013/0188156), further in view of Harris (U.S. 8,619,365).
Regarding claim 1, Bhakta teaches a luminous module of a motor vehicle configured to produce an output beam, comprising a light source (light module 700, see fig. 7) and a pixelated digital imaging system (DMD 704), an optical input device (illumination optics 702) that takes the form of a lens inserted between the light source and the pixelated digital imaging system along a path of a number of light rays coming from the light source.
Bhakta does not teach that the light source is configured to light a prism (26) directly through an optical input device (22), the light source (21) configured to produce a luminous flux greater than 3,000 lumens from at least one light-emitting diode; 
an impact surface (24) protected by a glass sheet (27) with an anti-reflective coating (28); an optical projection device (25); and a pixelated digital imaging system; 
where the optical input device (22) 
Kim teaches that the light source is configured to light a prism (prism 400, see fig. 2) directly through an optical input device (second lens 200), the light source configured to produce a luminous flux greater than 3,000 lumens from at least one light-emitting diode; 
an impact surface ( surface of DMD 300); an optical projection device (projection lens 500); and a pixelated digital imaging system (DMD); 
where the optical input device (200) rays coming from the light source, so that said system transmits at least a portion of said light rays, known as the transmitted portion (transmitted light from 400), towards the impact surface (300) of the pixelated digital imaging system; 
characterized in that said system includes the prism (400) with a first prism face (hypotenuse of triangle), a second prism face (side facing 500) and a third prism face (bottom surface), 
where the first prism face (top surface) is situated above the impact surface (see fig. 2) wherein said system is configured to: 
direct the transmitted portion of the light rays towards the impact surface; form reflected rays through the transmitted portion (reflected off 300), which are propagated by the impact surface onto the first prism face (top surface) through total internal reflection; and direct the transmitted portion of the reflected rays towards a projection zone via the second prism face (hypotenuse) and then directly to an input face (see fig. 2) of the projection device (500).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a TIR optic as taught by Kim for arrangement of the light input portion of Bhakta, to form a compact projection system that manages tolerance and has easy placement of the light and optics relative to the DMD (see abstract).
The Examiner notes that Kim teaches a projection system that anticipates the optical arrangement of the claim, however Kim does not teach such a projection system used as a headlight structure, or with such lumens as requires. The Examiner finds that utilizing such projection structure into a headlight of similar structure, such as taught by Bhakta, would be obvious to one of ordinary skill and require only routine skill in the art to provide an efficient, compact projection system as described in Kim. Furthermore, projection systems and headlight systems both achieve the same function, i.e. to project a light pattern. The arts frequently look to one another 
The combination of Kim and Bhakta does not teach that the light source produces more than 3000 lumens. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the light output to have 3000 lumens output to provide sufficient light for the headlight since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The combination of Kim and Bhakta does not teach that the impact surface is protected by a glass sheet including an anti-reflective coating. 
Harris teaches that the impact surface is protected by a glass sheet including an anti-reflective coating (see col. 1 lines 35-62, known DMD device uses window 16 to cover DMD mirrors 12, usually with an anti reflective layer, see col. 2, lines 19-20).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a window (specifically made from glass see col. 3 lines 50-55) with an anti reflective coating as taught by Harris with the DMD structure of Kim and Bhakta to protect the DMD device, prevent optical loss and stray light by using an AR coating, and therefore overall increasing the efficiency of the optical system. 
The Examiner notes that Harris is a particularly compelling reference as it teaches that the use of AR coated windows as claimed is established in the art.
The combination of Kim and Bhakta with Harris results in the glass sheet and antireflective coating being located between the first prism face and the reflective surface of the array, as the AR and glass of Harris are taught to go on top of the reflective surface, i.e. between the reflective surface and the prism of Kim, which comprises all three prism faces. 



Regarding claim 2, Kim teaches that the second face and the third face are held by two planes perpendicular to each other (see fig. 1).  
Regarding claim 3, Bhakta teaches also including an optical projection device (projection optics) for projecting the output beam that at least partially receives the at least one portion of the light rays, which are propagated.  
Regarding claim 4, the combination of Bhakta and Kim teaches that the optical projection device (see fig. 10 of Bhakta) has an optical axis perpendicular to the second face (see Kim fig 1, emits light on optical axis of projection optics, perpendicular to surface of second face).  
Regarding claim 5, Kim teaches that the optical projection device has an optical axis forming an obtuse angle with a mean direction of the transmitted portion (see fig. 2 of Kim, angled due to second lens 200, creating two nonperpendicular angles with optical axis of prism, one which is obtuse, see annotated fig. 2).  
Additionally, the Examiner notes that using an obtuse angle would be an obvious modification of Kim as Kim teaches using the lenses in a matter that offers some degree of flexibility in placement, see p. 0008. The Examiner finds that having a non perpendicular arrangement of lenses would be a foreseeable and obvious use of the structures of Kim dependent on the application of the optical system. 

    PNG
    media_image1.png
    336
    558
    media_image1.png
    Greyscale

Regarding claim 6, Kim teaches that the third face is parallel to the impact surface (see fig. 1).  
Regarding claim 12, Kim teaches that the mean direction of the transmitted portion forms an angle about and of between -20° and +200 with a normal to the third face (adjustable).  
Regarding claim 13, Bhakta and Kim teaches that the pixelated digital imaging system comprises a micromirror array (DMD).  
Regarding claim 14, Bhakta teaches that the output beam is configured to project at least one picto-gram pattern (capable of with a pixelized output).  
Regarding claim 15, Bhakta teaches to project a light beam in front of a motor vehicle (see abstract).  
Regarding claim 16, Bhakta teaches a vehicle lighting or signaling device that provides at least one module as claimed in claim 12 (see abstract). 

Claims 7, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta in view of Kim, further in view of Brukilacchio (U.S. 7,832,878).
Regarding claim 7, Bhakta and Kim does not teach that the third face of the prism situated facing the impact surface comprises an anti-reflective coating.  
Brukilacchio teaches a prism that comprises an anti-reflective coating (see col. 14 lines 60-65). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an antireflection coating as taught by Brukilacchio on the prism of 
Regarding claim 8, Brukilacchio teaches that the anti-reflective coating is configured to reflect at 4% or less than 4%of the light rays in the visible range (close to 100%).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have minimized the reflect light to increase the efficiency of the optical system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17,  Brukilacchio teaches that the anti-reflective coating is configured to reflect at 2% or less than 2%of the light rays in the visible range (close to 100%).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have minimized the reflect light to increase the efficiency of the optical system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta in view of Kim, further in view of Irgang (U.S. 2018/0216973, provisional filed 2/2/2017).
Regarding claim 9, Kim and Bhakta does not specifically teach that the prism is made from a material the Abbe number of which is greater than or equal to 50.  
Irgang teaches using an optical element made from a material the Abbe number of which is greater than or equal to 50 (PMMA p. 0019). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used PMMA as taught by Irgang in the prism of Liao and Kim as PMMA is a suitable optical material, with low values of dispersion and is suitable for prisms, as is well known in the art. 
	Alternatively, the Examiner takes official notice that PMMA is a well know material in the art suitable for optical prisms and that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used PMMA as the material for the prism of Kim and Liao for its low dispersion value and high transparency and efficiency. 
Regarding claim 10, Bhakta does not teach that the prism is made from PMMA or "crown glass."  
Irgang teaches using an optical element made PMMA (PMMA p. 0019). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used PMMA as taught by Irgang in the prism of Liao and Kim as PMMA is a suitable optical material, with low values of dispersion and is suitable for prisms, as is well known in the art. 
Alternatively, the Examiner takes official notice that PMMA is a well know material in the art suitable for optical prisms and that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used PMMA as the material for the prism of Kim and Bhakta for its low dispersion value and high transparency and efficiency.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta in view of Kim, further in view of Yamamoto (U.S. 7,008,060).
Regarding claim 11, Bhakta and Kim does not teach that a glass sheet arranged between the impact surface and the third face.  
Yamamoto teaches a glass sheet arranged between a prism and a DMD (glass sheet 60). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a glass sheet as taught by Yamamoto to protect the DMD, as is well known in the art. 
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the claim amendments overcome the objection to the drawings, 112(a), and 112(b) issues, the Examiner agrees. Some objections are outstanding, such as antecedent issues and an unclear optical relationship, as noted above. In light of the disclosure the Examiner believes that the claims are properly interpreted. 
Regarding Applicant’s argument, on page 8 of the response, that asserts that “the Office’s cited combination disclosure superfluous and extraneous components that work against Applicant’s objectives to achieve the criticality of producing an optical system that is simpler, more compact, and more cost effective”, the Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., simpler and more compact system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner appreciates the objective of the current application. However, the objective of the application is not patentable subject matter. The examination of the application is based on the claims as written. The Examiner finds that the claimed subject matter is taught by the prior art.
Applicant further argues that Bhakta teaches a complex optical system, and that it could not be reduced to the system disclosed. The Examiner finds that such a clarification is not in the body of the claims. The claims use the transitional phrase “comprising”, requiring that it have at least these elements. Additionally, the combination above uses the optical arrangement of Kim, not Bhakta. 
Applicant further argues that “although Harris may describe known anti-reflective coatings to glass applications for optical loss and stray light prevention, this factor alone cannot meet Applicant’s results… without additional components to achieve a more compact and simpler design arrangement not yet taught or suggested in the field”. The Examiner respectfully disagrees, it is unclear what claimed aspect Applicant is asserting is not taught by the prior art. 
In conclusion, the Examiner finds Applicant’s arguments are directing at nonclaimed subject matter. The Examiner suggests including such structure in the claims to overcome the art. Furthermore, the asserted optical difference, i.e. that Kim requires two lenses while Applicant only requires one lens for the light input into the prism, is an obvious modification in light of the prior art. Kim uses two thin lenses to perform diffuse and collimate the light, however one of ordinary skill in the art would find it obvious to use one lens in their place, as is taught frequently in the prior art to reduce complexity and manufacturing costs.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875